DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Applicant’s response filed on October 8, 2020 is acknowledged and has been entered.  Claims 1-23 are pending.  
Claims 1-23 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made Final.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 

Claim 7-13 and 19-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooper et al. (US PgPub 20080014582; January 2008) in view of de Kloet et al. Avian Diseases, 2009, 53(4):568-573).
With regard to claim 7, Hooper teaches an analytical system (440) for controlled amplification of a target nucleic acid, the system comprising:
an amplification station comprising reaction vessels, the reaction vessels comprising amplification reagents, purified target nucleic acid and a purified internal control nucleic acid, and at least one external control nucleic acid in an aqueous buffer, wherein the aqueous buffer lacks a fluid sample, and wherein the at least one external control nucleic acid in an aqueous buffer is comprised in a different vessel than the purified target nucleic acid (paragraph 151-154, where the vessels for the controls are separate and paragraph 155-158 where the target nucleic acid is added).  
With regard to claim 8, Hooper teaches a system of claim 7, further comprising:
a separation station comprising a solid support material, the separation station being constructed and arranged to separate and purify nucleic acids and comprised in at least one fluid sample (paragraph 111-125 where extraction is described).  

With regard to claim 10, Hooper teaches a system of claim 9, wherein the integral arrangement is a multiwell plate and the at least one external control nucleic acid in an aqueous buffer is comprised in a different well than the purified target nucleic acid (paragraph 151-154, where the vessels for the controls are separate and paragraph 155-158 where the target nucleic acid is added).  
With regard to claim 11, Hooper teaches a system of claim 7, wherein the amplification station further comprises a negative control in a different vessel than the purified target nucleic acid and the external control nucleic acid in an aqueous buffer (paragraph 151-154, where the vessels for the controls are separate and paragraph 155-158 where the target nucleic acid is added).  
With regard to claim 12, Hooper teaches a system of claim 11, wherein the negative control is the aqueous buffer (paragraph 151-158, where the vessels for the controls are separate and include an internal control, external control, positive control and negative control).  
With regard to claim 13, Hooper teaches a system of claim 7, further comprising one or more elements selected from the group consisting of: a detection module for detecting signals evoked by an analyte, a sealer, a storage module for reagents and/or disposables, and a control unit for controlling system components (paragraph 159-167, where the SmartCycler includes detection).  

With regard to claim 20, Hooper teaches a system of claim 7, wherein the aqueous buffer is free of biological buffers derived from blood plasma (Example 3, where the samples included blood).  
With regard to claim 21, Hooper teaches a system of claim 8, wherein the fluid sample comprises blood (Example 3, where the samples included blood).  
With regard to claim 22, Hooper teaches a system of claim 8, wherein the fluid sample comprises blood plasma (Example 3, where the samples included blood).
Regarding claim 7 and 23, while Hooper does not particular teach the buffer as claimed, Jenison teaches and wherein the aqueous buffer has a pH between 6.0 and 12.0 and comprises 1-100 mM Tris, 0.01-1 mM EDTA, 0.005-0.5% (w/v) Sodium Azide, and 1-200 mg/l Poly(rA) RNA.
With regard to claim 7, de Kloet teaches and wherein the aqueous buffer has a pH between 6.0 and 12.0 and comprises 1-100 mM Tris, 0.01-1 mM EDTA, 0.005-0.5% (w/v) Sodium Azide, and 1-200 mg/l Poly(rA) RNA (p. 569-570, col. 1).
With regard to claim 23, de Kloet teaches the system of claim 7, wherein the aqueous buffer has a pH of about 8 and comprises 10 mM Tris, 0.1 mM EDTA, 0.05% (w/v) Sodium Azide, and 20 mg/l Poly(rA) RNA (p. 569-570, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Hooper to include the buffer as suggested by de Kloet to arrive at the claimed invention with a reasonable expectation for success.  While 
enzyme-linked immunosorbent assay (ELISA), and Western blot, yet are free of outward clinical signs of the disease”.  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Hooper to include the buffer as suggested by de Kloet to arrive at the claimed invention with a reasonable expectation for success.

Claim 7-13 and 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meng et al. (J of Clin Microbiol, 2001, 39(8):2937-2945) in view of de Kloet et al. Avian Diseases, 2009, 53(4):568-573).
With regard to claim 7, Meng teaches an analytical system (440) for controlled amplification of a target nucleic acid, the system comprising:
an amplification station comprising reaction vessels, the reaction vessels comprising amplification reagents, purified target nucleic acid and a purified internal control nucleic acid, and at least one external control nucleic acid in an aqueous buffer, wherein the aqueous buffer lacks a fluid sample, and wherein the at least one external control nucleic acid in an aqueous buffer is comprised in a different vessel than the purified target nucleic acid (p. 2938, materials and methods including “IC” and “external control” headings and “amplification and detection” heading).  

a separation station comprising a solid support material, the separation station being constructed and arranged to separate and purify nucleic acids and comprised in at least one fluid sample (p. 2938 “specimen and control preparation” where samples were extracted).  
With regard to claim 9, Meng teaches a system of claim 7, wherein the reaction vessels are arranged in an integral arrangement (p. 2938, materials and methods including “IC” and “external control” headings and “amplification and detection” heading; Abstract).4 Attorney Docket: 26553-USI  
With regard to claim 10, Meng teaches a system of claim 9, wherein the integral arrangement is a multiwell plate and the at least one external control nucleic acid in an aqueous buffer is comprised in a different well than the purified target nucleic acid (p. 2938, materials and methods including “IC” and “external control” headings and “amplification and detection” heading; Abstract; p. 2938 “specimen and control preparation” where samples were extracted).  
With regard to claim 11, Meng teaches a system of claim 7, wherein the amplification station further comprises a negative control in a different vessel than the purified target nucleic acid and the external control nucleic acid in an aqueous buffer (p. 2938, materials and methods including “IC” and “external control” headings and “amplification and detection” heading).  
With regard to claim 12, Meng teaches a system of claim 11, wherein the negative control is the aqueous buffer (p. 2938, materials and methods including “IC” and “external control” headings and “amplification and detection” heading).  
With regard to claim 13, Meng teaches a system of claim 7, further comprising one or more elements selected from the group consisting of: a detection module for detecting signals evoked by an analyte, a sealer, a storage module for reagents and/or disposables, and a control 
With regard to claim 14, Meng teaches a system of claim 7, further comprising one or more elements selected from the group consisting of: a module for isolating and/or purifying an analyte, and a module for analyzing an analyte to obtain a detectable signal (p. 2938, materials and methods including “IC” and “external control” headings and “amplification and detection” heading).  
With regard to claim 15, Meng teaches a system of claim 7, further comprising both a module for isolating and/or purifying an analyte, and a module for analyzing the analyte to obtain a detectable signal (p. 2938, materials and methods including “IC” and “external control” headings and “amplification and detection” heading).  
With regard to claim 16, Meng teaches a system of claim 15, wherein the two modules are autonomously controlled (Abstract, where the system is automated).  
With regard to claim 17, Meng teaches a system of claim 15, wherein control of the modules are shared with other modules (Abstract, where the system is automated).  
With regard to claim 18, Meng teaches a system of claim 17, wherein the modules are controlled centrally (Abstract, where the system is automated).5 Attorney Docket: 26553-US1  
With regard to claim 19, Meng teaches a system of claim 7, wherein the aqueous buffer is a synthetic buffer (p. 2938, materials and methods including “IC” and “external control” headings and “amplification and detection” heading).  
With regard to claim 20, Meng teaches a system of claim 7, wherein the aqueous buffer is free of biological buffers derived from blood plasma (p. 2937-2938, “clinical specimens” heading, where the plasma is blood).  

With regard to claim 22, Meng teaches a system of claim 8, wherein the fluid sample comprises blood plasma (p. 2937-2938, “clinical specimens” heading, where the plasma is blood).
Regarding claim 7 and 23, while Hooper does not particular teach the buffer as claimed, Jenison teaches and wherein the aqueous buffer has a pH between 6.0 and 12.0 and comprises 1-100 mM Tris, 0.01-1 mM EDTA, 0.005-0.5% (w/v) Sodium Azide, and 1-200 mg/l Poly(rA) RNA.
With regard to claim 7, de Kloet teaches and wherein the aqueous buffer has a pH between 6.0 and 12.0 and comprises 1-100 mM Tris, 0.01-1 mM EDTA, 0.005-0.5% (w/v) Sodium Azide, and 1-200 mg/l Poly(rA) RNA (p. 569-570, col. 1).
With regard to claim 23, de Kloet teaches the system of claim 7, wherein the aqueous buffer has a pH of about 8 and comprises 10 mM Tris, 0.1 mM EDTA, 0.05% (w/v) Sodium Azide, and 20 mg/l Poly(rA) RNA (p. 569-570, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Meng to include the buffer as suggested by de Kloet to arrive at the claimed invention with a reasonable expectation for success.  While Meng and de Kloet are not focused on precisely the same kinds of methods, the references both focus on detection of RNA sequences and including internal controls.  “Recently a novel avian bornavirus has been described that has been suggested to be the possible etiological agent for proventricular dilatation disease or macaw wasting disease. This article describes two macaws that shed avian bornaviral RNA sequences and demonstrated anti-avian bornavirus antibodies as .

Claims 14-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooper et al. (US PgPub 20080014582; January 2008) in view of de Kloet et al. Avian Diseases, 2009, 53(4):568-573) as applied over claims 7-13 and 19-23 above and further in view of Meng et al. (J of Clin Microbiol, 2001, 39(8):2937-2945) .
With regard to claim 14, Meng teaches a system of claim 7, further comprising one or more elements selected from the group consisting of: a module for isolating and/or purifying an analyte, and a module for analyzing an analyte to obtain a detectable signal (p. 2938, materials and methods including “IC” and “external control” headings and “amplification and detection” heading).  
With regard to claim 15, Meng teaches a system of claim 7, further comprising both a module for isolating and/or purifying an analyte, and a module for analyzing the analyte to obtain a detectable signal (p. 2938, materials and methods including “IC” and “external control” headings and “amplification and detection” heading).  
With regard to claim 16, Meng teaches a system of claim 15, wherein the two modules are autonomously controlled (Abstract, where the system is automated).  
With regard to claim 17, Meng teaches a system of claim 15, wherein control of the modules are shared with other modules (Abstract, where the system is automated).  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Hooper to include the modules as taught by Meng to arrive at the claimed invention with a reasonable expectation for success.  Meng teaches “We have developed an automated multiplex system for simultaneously screening hepatitis B virus (HBV), hepatitis C virus (HCV), and human immunodeficiency virus type 1 (HIV-1) in blood donations. The assay, designated AMPLINAT MPX HBV/HCV/HIV-1 Test (AMPLINAT MPX), consists of virus extraction and target sequence-specific probe capture on specimen preparation workstation GT-X (Roche Diagnostics K.K., Tokyo, Japan) and amplification and detection by TaqMan PCR on the ABI PRISM 7700 Analyzer (Perkin-Elmer Applied Biosystems, Foster City, Calif.). An internal control (IC) is incorporated in the assay to monitor the extraction, target amplification, and detection processes. The assay yields qualitative results without discrimination of the three targets” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Hooper to include the modules as taught by Meng to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jenison et al. (US PgPub 20090215050; August 2009).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM